Citation Nr: 0828503	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  04-39 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased evaluation for reactive major 
depression, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to July 
1974, but, due to repeated AWOLs, has only one year, 11 
months, and 9 days of credited service during that time.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  This issues were remanded in December 2006 
for further development.  All requested development having 
been completed, these claims now again before the Board.


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that 
the veteran does not have a current diagnosis of 
schizophrenia.

2.  The preponderance of the evidence of record shows that 
the veteran does not have a current diagnosis of PTSD, or any 
confirmed stressors related to service.

3.  The veteran does not currently have any depressive 
symptomatology related to service; the veteran does have a 
current depressive reaction linked to confinement in the 
prison system.

CONCLUSIONS OF LAW

1.  Schizophrenia was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  Post traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  The criteria for a rating in excess of 10 percent for 
reactive major depression are not met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. Part 4, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in January 2002, November 2002, December 2003, 
July 2004, March 2006, January 2007, May 2007, and September 
2007.  These letters informed the veteran of what evidence 
was needed to establish the benefits sought, of what VA would 
do or had done, and of what evidence the veteran should 
provide.  Therefore, the Board finds that any notice errors 
did not affect the essential fairness of this adjudication, 
and that it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.

Finally, as the Board concludes herein that the preponderance 
of the evidence is against the veteran's claim for increased 
disability compensation, any question as to the appropriate 
effective date to be assigned (for any increase) is rendered 
moot.  Moreover, the veteran was sent a letter noting the law 
as it pertains to effective dates in March 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with a VA 
examination.  Consequently, the duty to notify and assist has 
been satisfied, as to those claims now being finally decided 
on appeal.


Entitlement to service connection for PTSD and schizophrenia.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

VA regulations provide that if PTSD is based on an in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Evidence of behavioral 
changes following the claimed assault is one type of relevant 
evidence that may constitute credible evidence of the 
stressor and such evidence includes, but is not limited to, a 
request for a transfer to another military duty assignment, 
deterioration in work performance, substance abuse, episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause, or unexplained economic or social 
behavior changes.  Under 38 C.F.R. § 3.304(f)(3), VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 

Under 38 C.F.R. § 3.303(c) (2007), personality disorders are 
not diseases or injuries for the purpose of VA disability 
compensation.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The veteran contends that service connection is warranted for 
schizophrenia and PTSD.  The large amount of relevant 
evidence of record was reviewed and is summarized below.

A February 1972 in service initial psychiatric evaluation 
indicated that the veteran was referred to a psychologist for 
use and possession of dangerous drugs.  The veteran at that 
time said that he enlisted in the Marine Corps because the 
police were "after" him, and he tried every other branch of 
service, and only the Marines would let him in.

An in service medical board report, dated May 1974, noted 
that the veteran reported a very troubled life prior to entry 
into service, including a great deal of family conflict.  The 
veteran also reported that he had been committed to a mental 
hospital several times prior to service, and had been found 
"temporarily insane" twice.  Based on the veteran's 
reported history and a period of observation and evaluation, 
he was found to carry a diagnosis of schizophrenia, and 
received a discharge under honorable conditions because of 
that diagnosis.  Initially, the veteran was given a diagnosis 
of an inadequate personality.

A September 1975 VA inpatient hospital treatment record 
indicated that the veteran was hospitalized with depression 
due to marital difficulties.

The veteran received a psychological evaluation in July 1979.  
At that time, the veteran reported he left service without 
leave over a dispute regarding his pay.  It was felt that the 
veteran was best described, in terms of personality 
structure, as having a passive/aggressive personality with 
mild sociopathic features.  The veteran was seen several 
additional times in 1979 and 1980, for psychological 
evaluations related to his attempts to regain custody of his 
children.  At those times, he received no psychiatric 
diagnosis, and only diagnoses of personality disorders, to 
include passive aggressive personality disorder.

A February 1980 report of neuropsychiatric evaluation 
indicated that the veteran had a full affect, but expressed a 
mildly depressed mood.  Speech was coherent and goal directed 
without signs of formal thought disorder.  There was no 
evidence of delusional thinking and hallucinations were not 
described.  He was fully oriented and his memory was intact.  
He was not found to have an excessive use of projection and 
externalization.  

The examiner noted that the veteran's presentation did not 
suggest the primitively organized and impulsive character 
that was noted in the veteran's military narrative report.  
The veteran did not question the psychotic potential which 
could be aggravated under sufficient stress, however, he 
indicated that no psychotic disorganization was presented at 
that time.  On the basis of current clinical findings, the 
examiner diagnosed reactive depression.  The examiner 
indicated that the veteran's tendency towards decompensation 
under stress seen in the military service stemmed from the 
same constitutional and predisposing factors that were 
contributing to some of his current difficulties.

A May 1980 rating decision granted the veteran service 
connection for a nervous condition, at a 10 percent 
evaluation.  That decision was based on service medical 
records which showed a diagnosis of schizophrenia in service, 
and on then current records which showed the veteran had a 
diagnosis of reactive depression.

A March 1984 evaluation by a psychiatrist noted the veteran 
had a diagnosis of antisocial personality disorder.

An April 1988 report of psychiatric evaluation indicated that 
the veteran had an onset of antisocial behavior in his early 
teens, with numerous assaultive, disruptive, and delinquent 
acts.  His antisocial behaviors had increased in frequency, 
severity, and assaultiveness up to the offense that occurred 
in 1983 for which the veteran received a sentence of life in 
prison.  His problems have been compounded by the use of 
heavy use of alcohol and the use of various illicit drugs.

On mental status evaluation, the veteran was appropriately 
groomed and oriented.  He showed no sign of any mental or 
emotional disturbance.  There was no evidence of a thought 
disorder or any significant depression.  A review of past 
psychiatric and psychological evaluations revealed that he 
used extensive denial, fabricated what he alleged to be 
factual and truthful information, and has frequently 
projected blame on others in his environment.  He has been 
dangerous, assaultive, and repulsive, and has not assumed 
responsibility as a mature adult or law abiding citizen.  He 
reluctantly admitted that his only current problem is being 
impulsive, and felt confident that he could deal with the 
problem satisfactorily.  

The examiner indicated that the veteran's diagnoses were 
character disorder, antisocial type, severe, with a 
propensity to carry out future criminal acts, dependence on 
multiple substances, and episodic alcohol abuse.  The 
examiner indicated that these diagnoses were arrived at after 
reviewing extensive past information, psychiatric interview, 
and psychiatric testing.  His MMPI profile was found to be 
invalid because of his extensive denial and he has "faked 
good" for secondary gains.

A December 1995 report of mental health treatment indicated 
that the veteran reported that he developed PTSD after being 
in combat in service, and after his second wife was shot (the 
veteran is in jail for the murder of his second wife).  The 
veteran at that time indicated that he had been referred by 
another health professional to this mental health program.  
Consultation with that health care provider revealed that the 
veteran has never in fact been referred for further 
treatment, and had found the veteran to have only an 
antisocial personality disorder.  Upon examination, the 
veteran was found to be alert and oriented, with no 
hallucinations or delusions, and no suicidal or homicidal 
ideation.  The veteran was found to have no psychiatric 
disorder, and was given a diagnosis of an antisocial 
personality.

The veteran at times while incarcerated has been given a 
diagnosis of, and treatment for, PTSD, based on his reported 
history.

A letter dated December 1995 is of record from a supervisor 
of the "CTS" program.  It is a response to the veteran's 
request for mental health treatment at a state hospital.  The 
letter indicated that, based on the reports of the veteran's 
medical appointments and discussion with his health care 
providers,  he is not mentally ill, his diagnosis of PTSD is 
self reported and is not based upon objective clinical 
findings or historical file information, and that the veteran 
was pretending to be mentally ill in order to be transferred 
to a state hospital.  The supervisor also indicated that one 
of the veteran's health care providers had told him that the 
veteran's history contained repeated examples in which he 
attempted to avoid the legal consequences of his behavior by 
feigning mental illness.  It was also noted that the 
veteran's claim that the Oregon Parole Board ordered him into 
treatment at a state hospital was not true.  It was indicated 
that the current series of complaints from the veteran were 
still another attempt by the veteran to force someone else to 
be responsible for his behavior.  The veteran was found to 
have an antisocial personality with narcissistic traits who 
did not need mental health treatment and who recently has 
refused to discuss treatment. 

A February 1998 report of psychological evaluation noted that 
the veteran's behavior that day was indicative of situational 
anxiety, but that his statements reflected nothing in the way 
of substantial mental illness or disturbance.  Testing 
revealed that the veteran has substantial difficulty dealing 
in a constructive fashion with negative feelings, especially 
anger.  There were also found to be indications of a 
predisposition toward substance abuse.  The examiner noted 
the history that the veteran provided suggested strongly that 
school adjustment problems, caused by a head injury at an 
early age, left him a socially inadequate, insecure, and 
emotionally fragile individual with a considerable degree of 
underlying anger.  These and related problems led to his 
substantial adjustment difficulties, which by the veteran's 
reporting resulted in a medical discharge with a 100 percent 
disability rating.  Some of his statements were noted to 
represent a tendency towards rejection of responsibility onto 
his victims.  The veteran was diagnosed with a psychotic 
disorder, NOS, by history, in remission, depression, by 
history, in remission, alcohol dependence/abuse, by history, 
in remission, and personality disorder, with antisocial, 
inadequate, and paranoid features.

An August 1998 mental health evaluation noted the veteran's 
reported history, but after examination, did not find the 
veteran to be diagnosed with any psychiatric disorder.

In an October 1998 mental health evaluation, the veteran 
reported mood problems related to his upcoming parole 
hearing.  He also reported significant combat experience 
working with naval intelligence, and that he was 100 percent 
service connected for PTSD.  At that time, the veteran was 
found to have symptoms and presentation consistent with 
combat related PTSD.  There was no evidence of schizophrenia 
or other psychotic disorder.  The veteran has been treated in 
prison since this time with a diagnosis of PTSD, as well as 
major depressive disorder.

The veteran received a VA examination in August 2001.  At 
that time, the veteran's reported history was noted, and its 
contradictions with a prior medical report.  He also reported 
at that time that prior to entry to service, he had been 
driving a tow truck, but was tired of that, and the only 
branch of service that would take him was the Marines.  Upon 
examination, the veteran was found to be alert and oriented.  
He became tearful and choked up when discussing his children 
or deceased wife.  He was not delusional and did not have 
hallucinations.  His affect was flat, he had impaired 
judgment, and he was in partial denial.  The veteran was 
diagnosed with major depression and an antisocial personality 
disorder, with a Global Assessment of Functioning (GAF) of 
51.  

The examiner noted that occupational and social impairment 
from depression had improved in the last year due to 
medication treatment and ongoing psychotherapy.  The veteran 
was also noted to have benefitted from re-establishing a 
relationship with his sons and from regular work as a 
dishwasher.  He still is subject to greater disability during 
periods of stress such as when planning for a parole hearing.  
He was advised to continue with his current medication and 
regular psychotherapy, and to immediately resume care at a VA 
medical center upon release from prison. 

A May 2002 letter from a psychologist indicates that he had 
treated the veteran since September 1998 for PTSD, panic 
attacks, and bi polar disorder.  This psychologist indicated 
that the veteran described a history of significant 
symptomatology to him.

The veteran received a VA examination in January 2008.  At 
that time, the veteran's extensive medical history and claims 
file was reviewed and noted in detail.  Particularly noted 
were numerous contradictory statements by the veteran, such 
as his report at one point of admiring his stepfather, and at 
another point reporting that he had minimal parental 
supervision and was physically and verbally abused by his 
stepfather.  Additionally noted were the veteran's statements 
to prison officials indicating that he had served in combat 
and was 100 percent service connected for PTSD, when these 
statements were not true.  It was also noted that the veteran 
denied the use of alcohol and drugs, which was also contrary 
to the evidence in the veteran's claims file, which showed 
past multiple substance abuse.  The veteran's reported 
military history of repeated abuses was noted, as well as his 
repeated AWOLs, and his eventual discharge for schizophrenia.  
It was noted that the veteran was not able to describe any 
long lasting relationships that were not characterized by 
intense conflict.  The veteran was noted to have numerous 
instances of conflict with prison officials.

Upon examination he was clean, neatly groomed, and 
appropriately dressed.  His speech was unremarkable.  He 
reported a depressed mood, which the examiner found to be 
incongruent with his affect which had a full range.  His 
attention and orientation were intact.  His thought process 
and content were unremarkable.  He was not delusional.  He 
had no hallucinations and appropriate behavior.  There was no 
obsessive/ritualistic behavior, panic attacks, homicidal or 
suicidal ideation.  His impulse control was poor.  His memory 
was intact.  It was noted that the veteran reported combat 
experience and sexual assault.  The claims file does not show 
that the veteran was ever exposed to combat in service.  
While the veteran claimed to have reported his sexual assault 
to a military attorney in 1974; no record of this could be 
found.  The examiner also noted that this was not reported in 
the veteran's claims file until after 2000.

The veteran reported both acute and chronic symptoms of PTSD, 
however, the examiner indicated that these symptoms were not 
present at the veteran's prior August 2001 evaluation.  The 
examiner noted that the veteran's report of PTSD symptoms, 
particularly hypervigilance and anxiety, were inconsistent 
with his mental status examination which showed no evidence 
of anxiety or hypervigilance.  The examiner provided the 
veteran with an Axis I diagnosis of malingering, as well as 
an adjustment disorder due to incarceration.  Additionally 
the veteran was given an Axis II diagnosis of anti-social 
personality disorder, which was stated to be his principal 
diagnosis.  The veteran was assessed with a GAF of 75.  The 
examiner indicated that the veteran's deficits in functioning 
were linked to anti social personality disorder and to 
depressed mood associated with being in prison and having to 
conform to strict limits on his behavior.

The examiner further indicated that he found no evidence that 
the veteran had schizophrenia or PTSD.  He noted that this 
case was marked by malingering, which is the intentional 
production of false or grossly exaggerated physical or 
psychological symptoms, motivated by external incentives such 
as avoiding military duty, obtaining financial compensation, 
or evading criminal prosecution.

The examiner indicated that this diagnosis of malingering was 
confirmed not only by his fabricating a story about having 
served in Vietnam, but also by reports from multiple prison 
mental health officials who indicated that the veteran 
feigned metal illness for external gain.  His own mother also 
indicated that he had fabricated stories about having been 
committed to a state hospital as a child.  He also claimed to 
have only consumed alcohol twice, and to have never used 
street drugs, although the record showed otherwise.

The examiner stated that the case was also marked by anti 
social personality disorder, including the diagnostic 
criteria of deceitfulness, as indicated by repeated lying, 
use of aliases, and conning others.  One remarkable finding 
in the voluminous claims file review was that the veteran had 
submitted documents referring to himself as claimant that 
would, at first glance, appear to be official paperwork 
intended to guide the examiner.  Instead, these documents 
were written by the veteran himself instructing the examiner 
to disregard all previous mention of anti-social personality 
disorder.

He further stated that the original diagnosis of 
schizophrenia came as a result of bizarre behavior noted 
while the veteran was first in the Brig awaiting court 
martial, and then in the Neuropsychiatric Ward.  The result 
of the diagnosis of schizophrenia was a discharge from the 
military and avoidance of prosecution of AWOL.  After 
discharge, there is no evidence of the symptoms of 
schizophrenia including delusions, hallucinations, 
disorganized speech, catatonia, or negative symptoms.  In 
fact, the diagnosis of schizophrenia was changed in 1980 to 
depression when the veteran was re-examined and found to have 
no evidence of hallucinations or delusions.  There was 
mention in the claims file of bizarre behavior when he was 
found to have taken 50 "hits" of LSD, but this instance of 
bizarre behavior does not in any way suggest a diagnosis of 
schizophrenia.  In fact, DSM-IV states that schizophrenia is 
not diagnosed if the psychotic disturbance in the direct 
effect of a substance.

The examiner indicated that he did find evidence of 
depression, however, he found no evidence that this 
depression was connected to service, and instead was strongly 
associated with being incarcerated, with being forced to 
abide by strict rules and regulations, and with frequent 
conflict with prison officials.

The examiner also stated that he found no evidence by mental 
status examination that the veteran was suffering from PTSD.  
The diagnosis of PTSD given to him by prison officials was 
based on a story fabricated by the veteran that he had served 
in Vietnam, had received treatment for PTSD at a local VA 
medical center, and had a service connected diagnosis of PTSD 
at a 100 percent evaluation.

To answer all questions as noted in the remand, the examiner 
again affirmed that the veteran did not have either 
schizophrenia or PTSD.  His reactive depression was linking 
to confinement in the prison system and not to anything that 
happened to him in the military.  The veteran's claim of 
sexual assault was not supported by any documents in the 
claims file, other than submitted by him.  The history of 
malingering and anti social personality disorder led the 
examiner to conclude that the veteran was fabricating the 
story of the alleged assault in the same way that he 
fabricated the story of having served in Vietnam and having 
been given a 100 percent service connected rating for PTSD.  
The examiner indicated that the root cause of the veteran's 
social, interpersonal, legal, and emotional problems was his 
anti social personality disorder which predated his entry 
into the military.

An undated, unsigned statement is of record, which purports 
to be from a cousin of the veteran's, who served with him and 
entered the service with him.  The Board simply does not find 
this statement credible.  This statement appears to have been 
submitted by the veteran, is written in the same style as the 
veteran, with many nearly identical sentences to the 
veteran's statements, and the Board finds it inherently 
unbelievable that the veteran would not have, before now, 
mentioned that he served with a cousin who considered him as 
close "as my brother."  Thus, the Board places no probative 
value on this statement.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for either 
schizophrenia or PTSD.  In this regard, the Board notes that 
the preponderance of the evidence of record shows that the 
veteran does not have a valid diagnosis of either 
schizophrenia or PTSD.

As to the veteran's claim of entitlement to service 
connection for schizophrenia, the  veteran was diagnosed with 
schizophrenia once, in service, just prior to his discharge.  
However, for over 30 years since that time, the veteran has 
never again been diagnosed with schizophrenia.  The 
overwhelming evidence of record since that time, as 
summarized above, has shown that the veteran has received 
primarily diagnoses of substance abuse and a personality 
disorder, as well as diagnoses of malingering. The veteran 
has been evaluated psychiatrically numerous times since 
service, to include several times, as noted above, by the VA, 
and has never been found to have a diagnosis of 
schizophrenia.  The Board finds the opinion of a VA examiner, 
in January 2008, to be particularly probative because it was 
clearly based on a very thorough examination of the veteran 
and a very thorough review of the veteran's claims file.  
That examiner found that the veteran did not have 
schizophrenia or any other psychiatric disorder, other than 
reactive depression linked to confinement in the prison 
system, diagnosed the veteran with a personality disorder, 
and noted the veteran's long documented history of 
malingering.

Thus, the Board finds that the overwhelming evidence of 
record shows that the veteran does not currently have a 
diagnosis of schizophrenia.  Incumbent on a grant of service 
connection is a finding that the veteran has the disability 
for which service connection is being sought.  As the 
evidence does not show that the veteran has schizophrenia, 
the Board finds that the preponderance of the evidence of 
record is against a grant of service connection for this 
disability.

As to the veteran's claim of PTSD, the Board notes that the 
preponderance of the evidence of record shows that the 
veteran does not have a valid diagnosis of PTSD, or any 
objective evidence of confirmed stressors.  While the veteran 
has received fairly recent diagnoses of PTSD, all of those 
diagnoses have been based on the veteran's reported history 
in service, including his initial reports of combat, his 
reports of being in receipt of a 100 percent rating for PTSD, 
and his later reports, which were first made approximately 30 
years after his separation from service, of extreme abuse in 
service.  The Board notes that none of these reported 
stressful situations can be verified.  The record clearly 
shows that the veteran never served in combat, and in fact 
spent most of his tour of service in an AWOL status.  While 
the veteran has reported being subjected to repeated personal 
assaults in service, there is simply no objective evidence in 
the veteran's claims file to support these assertions.  
Further, the Board points out that these allegations were not 
made until many years after the veteran's separation from 
service, and that these reports contain information 
contradictory to the veteran's statements during and shortly 
after his separation from service, including, for example, 
the veteran's recent statements that he went in to the 
Marines to be like his stepfather, who he admired, which 
contrast sharply with the veteran's statements in service 
that he joined the Marines because he was attempting to evade 
arrest and the Marines were the only branch of service that 
would accept him, and that he hated his step father.  Thus, 
in light of the various contradictory statements offered by 
the veteran, in light of the fact that he did not report his 
alleged in service abuse until many years after service, and 
in light of the veteran's repeated diagnosis of malingering, 
the Board simply finds the veteran's statements that he was 
subjected to severe abuse in service, without any objective 
evidence of that abuse, to be inherently incredible.

Additionally, while the veteran has had recent diagnoses of 
PTSD, these all appear to be based on the veteran's claims of 
abuse and combat in service, which, as noted above, the Board 
finds no objective evidence of.  The Board finds the opinion 
of a VA examiner, in January 2008, to be particularly 
probative because it was clearly based on a very thorough 
examination of the veteran and a very thorough review of the 
veteran's claims file.  That examiner found that the veteran 
did not have PTSD or any other psychiatric disorder, other 
than reactive depression linked to confinement in the prison 
system, diagnosed the veteran with a personality disorder, 
and noted the veteran's long documented history of 
malingering.  

Thus, the Board finds that the preponderance of the evidence 
of record shows that the veteran does not have a current 
valid diagnosis of PTSD, and does not have any objective 
evidence of being exposed to stressors in service.  As such, 
the Board finds that the preponderance of the evidence of 
record is against a grant of service connection for this 
disability.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).





Entitlement to an increased evaluation for reactive major 
depression, currently evaluated as 10 percent disabling, is 
denied.

The veteran contends that a higher rating is warranted for 
his service connected major depression.  Essentially, the 
veteran contends that his current symptomatology is greater 
than that contemplated by a 10 percent rating.  The relevant 
evidence of record is cited above. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2007).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran has been assigned a 10 percent rating for 
depression in accordance with the criteria set forth in the 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code 9434 (2007).  Under rating criteria for 
depression, a 10 percent rating is warranted for occupational 
and social impairment due to mild to transient symptoms which 
decreases work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent disability rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent disability rating is warranted for evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. 

A 100 percent rating will be assigned with evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

The GAF score is only one factor to be considered in 
ascertaining the degree of impairment caused by the veteran's 
psychiatric illness.

To summarize, the veteran's statements regarding the severity 
of his service-connected disability are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria

Taking into account all relevant evidence, the Board finds 
that the criteria for an increased evaluation for the 
veteran's service connected reactive major depression have 
not been met.  As noted above, in order to warrant a higher 
evaluation, the veteran would have to be found to have 
symptomatology related to service consistent with a finding 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, or mild memory loss.  In this 
regard, while the veteran does currently have some depressive 
symptomatology, the evidence shows that this is not related 
to service, but rather to his current confinement in prison.

In this regard, the Board will not repeat, but refers above, 
to the previously cited evidence of record which is extremely 
contradictory, and which shows a history of malingering, 
making the veteran's statements that he currently has 
depressive symptomatology related to service to be without 
probative value.  The Board also points out the opinion 
contained in the January 2008 VA examination of the veteran, 
which is extremely probative due to the thoroughness with 
which the veteran was examined and with which his claims file 
was reviewed.  That examiner clearly indicated that the only 
depressive symptoms the veteran had were due to his present 
incarceration, and not due to any service related issues.  

As there is no objective evidence of record showing that the 
veteran has any depressive symptomatology related to service, 
the Board finds that the preponderance of the evidence of 
record is against a grant of higher rating for this 
disability.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).









ORDER

Entitlement to service connection for schizophrenia is 
denied.

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.

Entitlement to an increased evaluation for reactive major 
depression, currently evaluated as 10 percent disabling, is 
denied.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


